

117 HR 564 IH: Comprehensive Paid Leave for Federal Employees Act
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 564IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mrs. Carolyn B. Maloney of New York (for herself, Mr. Hoyer, Mr. Smith of Washington, Ms. DeLauro, Mr. Connolly, Mr. Beyer, Ms. Norton, and Ms. Speier) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committees on Veterans' Affairs, and House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide paid family and medical leave to Federal employees, and for other purposes.1.Short titleThis Act may be cited as the Comprehensive Paid Leave for Federal Employees Act. 2.Paid family and medical leave for Federal employees covered by title 5Chapter 63 of title 5, United States Code, is amended—(1)in section 6381, by amending paragraph (1)(B) to read as follows:(B)has completed at least 12 months of service—(i)as an employee (as defined in section 2105) of the Government of the United States, including service with the United States Postal Service, the Postal Regulatory Commission, and a nonappropriated fund instrumentality as described in section 2105(c); or(ii)on covered active duty as a member of the National Guard or Reserves that interrupts service described in clause (i);; and(2)in section 6382—(A)in subsection (a)—(i)in paragraph (1)—(I)in the matter preceding subparagraph (A), by striking 12 administrative workweeks of leave and inserting 12 administrative work weeks of leave plus any additional period of leave used under subsection (d)(2)(B)(ii); and(II)in subparagraph (B), by inserting and in order to care for such son or daughter before the period;(ii)by amending paragraph (2) to read as follows:(2)(A)The entitlement to leave under subparagraph (A) or (B) of paragraph (1) shall commence at time of birth or placement of a son or daughter and shall expire at the end of the 12-month period beginning on the date of such birth or placement.(B)Notwithstanding subparagraph (A), the entitlement to leave under subparagraph (B) in connection with adoption may commence prior to the placement of the son or daughter to be adopted for activities necessary to allow the adoption to proceed.; and(iii)in paragraph (4)—(I)by striking Subject to subsection (d)(2), during and inserting During; and(II)by inserting (or 26 administrative workweeks of leave plus any additional period of leave used under subsection (d)(2)(B)(ii)) after 26 administrative workweeks of leave; and(B)in subsection (d)—(i)in paragraph (1)—(I)by striking the first sentence; and(II)by striking under subchapter I; and(ii)in paragraph (2)—(I)in subparagraph (A), by striking subparagraph (A) or (B) and inserting subparagraph (A) through (E);(II)by striking parental in each instance;(III)in subparagraph (B)(i), by striking birth or placement involved and inserting event giving rise to such leave;(IV)by amending subparagraph (E) to read as follows:(E)Nothing in this paragraph shall be construed to modify the service requirement in section 6381(1)(B).; (V)in subparagraph (F)(i), by striking An employee and inserting With respect to leave described under subparagraph (A) or (B) of subsection (a)(1), an employee; and(VI)by adding at the end the following:(H)Notwithstanding paragraph (2)(B)(i), with respect to any employee who received paid leave for an event giving rise to such leave under any other provision of law and who becomes subject to this section during the period of eligibility for paid leave under this section with respect to such event, any paid leave for such event provided by this section shall be reduced by the total number of days of paid leave taken by such employee under such other provision of law..3.Congressional employees under the Congressional Accountability Act of 1995Section 202 of the Congressional Accountability Act of 1995 (2 U.S.C. 1312), is amended—(1)in subsection (a)—(A)paragraph (1)—(i)in the second sentence—(I)by striking subsection (a)(1)(A) or (B) and inserting under any of subsections (a)(1)(A) through (E); and(II)by inserting and in the case of leave that includes leave for such an event, the period of leave to which a covered employee is entitled under section 102(a)(1) of such Act shall be 12 administrative workweeks of leave plus any additional period of leave used under subsection (d)(2)(B) of this section before the period; and(ii)by striking the third sentence and inserting the following: For purposes of applying section 102(a)(4) of such Act, in the case of leave that includes leave under any of subparagraphs (A) through (E) of section 102(a)(1) of such Act, a covered employee is entitled, under paragraphs (1) and (3) of section 102(a) of such Act, to a combined total of 26 workweeks of leave plus any additional period of leave used under subsection (d)(2)(B) of this section.; and(B)in paragraph (2), by amending subparagraph (B) to read as follows:(B)except for leave described under section 102(a)(3) of such Act, the term eligible employee as used in that Act means a covered employee.; and(2)in subsection (d)—(A)in the subsection heading, by striking parental leave and inserting family and medical leave;(B)by striking subparagraph (A) or (B) and inserting any of subparagraphs (A) through (E); (C)by striking parental in each instance; and (D)in paragraph (2)(A), by striking birth or placement involved and inserting event giving rise to such leave.4.GAO, Library of Congress, Postal Service, and Postal Regulatory Commission employeesThe Family and Medical Leave Act of 1993 (29 U.S.C. 2612), is amended—(1)in section 101(2)(E)—(A)in the subparagraph heading, by inserting USPS, and Postal Regulatory Commission after GAO;(B)by inserting the United States Postal Service, or the Postal Regulatory Commission after Government Accountability Office; and (C)by striking section 102(a)(1)(A) or (B) and inserting section 102(a)(1)(A) through (E); (2)in section 102(a)(3)—(A)in the paragraph heading, by inserting USPS, and Postal Regulatory Commission after GAO; (B)by striking the Government Accountability Office in each instance and inserting the Government Accountability Office, the United States Postal Service, or the Postal Regulatory Commission;(C)by striking parental in each instance and inserting family and medical; (D)in subparagraph (A), by striking subparagraph (A) or (B) and inserting subparagraphs (A) through (E); and(E)in subparagraph (B)(i), by striking birth or placement involved and inserting event giving rise to such leave; and(3)by adding at the end of section 102(a) the following:(6)Special rules on period of leaveWith respect to an employee of the Government Accountability Office, the Library of Congress, the United States Postal Service, or the Postal Regulatory Commission—(A)in the case of leave that includes leave under subparagraph (A) through (E) of paragraph (1), the employee shall be entitled to 12 administrative workweeks of leave plus any additional period of leave used under subsection (d)(3)(B)(ii) of this section or section 202(d)(2)(B) of the Congressional Accountability Act of 1995 (2 U.S.C. 1312(d)(2)(B)), as the case may be; and(B)for the purposes of paragraph (4), the employee is entitled, under paragraphs (1) and (3), to a combined total of 26 workweeks of leave plus, if applicable, any additional period of leave used under subsection (d)(3)(B)(ii) of this section or section 202(d)(2)(B) of the Congressional Accountability Act of 1995 (2 U.S.C. 1312(d)(2)(B)), as the case may be..5.Employees of the Executive Office of the PresidentSection 412 of title 3, United States Code, is amended—(1)in subsection (a)(3), by striking or (B) and inserting through (E); and(2)in subsection (c), by striking or (B) in each instance and inserting through (E).6.FAA and TSA employeesSection 40122(g)(5) of title 49, United States Code, is amended—(1)in the paragraph heading, by striking parental; and(2)by striking parental in each instance. 7.Title 38 employeesNot later than 30 days after the date of enactment of this Act, the Secretary of Veterans Affairs shall modify the family and medical leave program provided by operation of section 7425(c) of title 38, United States Code, to conform with this Act and the amendments made by this Act. 8.District of Columbia courts and District of Columbia public defender service(a)District of Columbia courtsSubsection (d) of section 11–1726, District of Columbia Official Code, is amended to read as follows:(d)In carrying out the family and medical leave act of 1993 (29 U.S.C. 2601 et seq.) with respect to non-judicial employees of the District of Columbia courts, the Joint Committee on Judicial Administration shall, notwithstanding any provision of such Act, establish a paid family and medical leave program for the leave described in subparagraphs (A) through (E) of section 102(a)(1) of such Act (29 U.S.C. 2612(a)(1)). In developing the terms and conditions for this program, the Joint Committee may be guided by the terms and conditions applicable to the provision of paid family and medical leave for employees of the Federal Government under chapter 63 of title 5, United States Code, and any corresponding regulations..(b)District of Columbia public defender serviceSubsection (d) of section 305 of the District of Columbia Court Reform and Criminal Procedure Act of 1970 (sec. 21605, D.C. Official Code) is amended to read as follows:(d)In carrying out the Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.) with respect to employees of the Service, the Director shall, notwithstanding any provision of such Act, establish a paid leave program for the leave described in subparagraphs (A) through (E) of section 102(a)(1) of such Act (29 U.S.C. 2612(a)(1)). In developing the terms and conditions for this program, the Director may be guided by the terms and conditions applicable to the provision of paid family and medical leave for employees of the Federal Government under chapter 63 of title 5, United States Code, and any corresponding regulations..